Filed Pursuant to Rule 497(e) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 PROFESSIONALLY MANAGED PORTFOLIOS CAN SLIM® Select Growth Fund Supplement dated September 4, 2015 to the Prospectus and Statement of Additional Information dated July 29, 2015 EffectiveMonday, August 31, 2015, NorthCoast Asset Management, “The Adviser” has a new location: NorthCoast Asset Management One Greenwich Office Park Greenwich, CT 06831 Accordingly, all references to the Adviser’s address are replaced with the new address. Please retain this Supplement with the Prospectus and Statement of Additional Information.
